        Case: 3:19-cv-00279-JMV Doc #: 21 Filed: 06/02/20 1 of 1 PageID #: 724




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


VERNITA M. McDONALD                                                       PLAINTIFF

v.                                               CIVIL ACTION NO. 3:19-cv-279-JMV

ANDREW SAUL, Commissioner of
Social Security                                                           DEFENDANT



                                            ORDER

       BEFORE THE COURT are Plaintiff’s motion for an award of attorney fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d) [19] and Defendant’s response [20]. Having

considered the motion and the applicable law—and hearing no objection from Defendant

regarding the amount of the award sought—the Court finds the amount requested is reasonable.

Accordingly, it is, hereby, ORDERED that Plaintiff’s motion for attorney fees under the Equal

Access to Justice Act is GRANTED, and Plaintiff is awarded $4,887.91 in attorney fees.

Consistent with Astrue v. Ratliff, 130 S. Ct. 2521, 2524 (2010), however, the check should be

made payable to Plaintiff and mailed to Plaintiff’s Counsel.

       SO ORDERED this 2nd day of June, 2020.



                                                    /s/ Jane M. Virden
                                                    United States District Judge
